TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00076-CV


Neely Joe Ellis, M.D., Appellant

v.

Texas State Board of Medical Examiners; Lee Anderson, M.D. and Donald
W. Patrick, M.D. in their official capacity as President and
Executive Director, of the TSBME, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN104149, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Neely Joe Ellis, M.D. has filed a notice of withdrawal of appeal, informing
this Court of his intent to withdraw his appeal.  We will treat appellant's notice of withdrawal of
appeal as an appellant's motion to dismiss and grant it.  Accordingly, we dismiss the appeal on
appellant's motion.  See Tex. R. App. P. 42.1(a)(2).

					__________________________________________
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   February 13, 2003